                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


DAMIEN GREEN,

                       Plaintiff,

       v.                                                      Case No. 19-C-1119

HSU MANAGER MARCHANT,
DR. KRON,
NURSE BLOCK,
DR. JEAN PIERRE, and
BRIAN FOSTER,

                       Defendants.


                                      SCREENING ORDER


       Plaintiff Damien Green, who is currently serving a state prison sentence at Wisconsin Secure

Program Facility and representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that

his civil rights were violated. This matter comes before the court on Plaintiff’s motion for leave to

proceed without prepaying the full filing fee and to screen the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy of

his prison trust account statement for the six-month period immediately preceding the filing of his

complaint, as required under 28 U.S.C. § 1915(a)(2). On August 9, 2019, the court waived the

initial partial filing fee and directed Plaintiff to advise the court whether he wished to voluntarily

dismiss the case within 21 days. Plaintiff has not moved to dismiss the case. As a result, Plaintiff’s
motion for leave to proceed without prepaying the filing fee will be granted and the court will screen

the complaint.

                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A claim

is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker

v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                                ALLEGATIONS OF THE COMPLAINT

       On February 22, 2019, Plaintiff was transferred from Columbia Correctional Institution to

Waupun Correctional Institution. Prior to the transfer, Plaintiff had many offsite appointments


                                                  2
scheduled, including surgery for his foot. Plaintiff claims the defendants canceled his foot surgery

at the Divine Savior Hospital. Plaintiff filed a health services request to ask Health Services Unit

(HSU) staff why his surgery was canceled and to inform staff about his excruciating pain. Nurse

Block advised Plaintiff at an appointment that Nurse Practitioner Jean Pierre canceled the surgery

so that they could coordinate with the security department, which would be responsible for taking

Plaintiff to the appointment. Plaintiff advised Nurse Block that he had waited two years for the

surgery and asked to speak to the doctor or nurse practitioner. Nurse Block did not allow him to

talk to a doctor or nurse practitioner. Plaintiff alleges he wrote to HSU everyday about his pain and

suffering. His right foot would swell up to the point where he could not walk. He claims that he

was not given pain medication, only acetaminophen, which did not alleviate his pain.

       On March 22, 2019, Plaintiff wrote HSU requesting to see his provider because he was in

pain. Later that day, Plaintiff saw Dr. Kron. Plaintiff reported to Dr. Kron that he was scheduled

for surgery with a podiatrist but WCI canceled the appointment. He also told Dr. Kron that the

podiatrist prescribed Gabapentin, but he had not received it. Dr. Kron responded that he would not

order Gabapentin for Plaintiff and provided Plaintiff with another medication to treat his pain.

Plaintiff claims this medication made his head hurt and did not relieve his pain. Dr. Kron stated that

he would not send Plaintiff to the Divine Savior Hospital for the foot surgery and instead would

send him to Waupun Hospital to see its foot doctor. On April 18, 2019, Plaintiff presented to the

foot doctor at Waupun Hospital. The doctor took x-rays, noted that Plaintiff’s bone had “popped

out” of his foot, and ordered that Plaintiff be sent to the doctor originally scheduled to do the foot

surgery. Compl. at 7, Dkt. No. 1. The doctor also ordered T-3 for pain and gout medication. Once

Plaintiff returned to WCI, Nurse Pierre refused to give him the medication that the doctor had


                                                  3
ordered. WCI called the podiatrist at the Divine Savior Hospital. The podiatrist stated he would

not do the surgery because WCI cancelled the appointment. WCI then contacted the UW Hospital

to schedule the foot surgery. Plaintiff’s surgery has not been scheduled with UW Hospital.

       In addition, Plaintiff claims that Dr. Kron prevented Plaintiff from getting a catheter every

day and only provided a catheter once a week. Plaintiff also claims Dr. Kron stopped Plaintiff’s

supply of Betasept, which Plaintiff used to wash his catheter and his hands. He claims that he began

peeing and throwing up blood but HSU staff failed to treat him. He also alleges that HSU Manager

Marchant failed to make an appointment with UW Hospital to remove the mesh in his stomach,

even though he threw up blood and had pain in his stomach.

                                     THE COURT’S ANALYSIS

       Plaintiff claims Marchant, Dr. Kron, Nurse Practitioner Pierre, and Nurse Block acted with

deliberate indifference when they canceled his foot surgery upon his arrival to WCI. He also asserts

that Dr. Kron was deliberately indifferent when he prevented Plaintiff from receiving a new catheter

every day and that Marchant was deliberately indifferent when she failed to make an appointment

with UW Hospital to remove the mesh in Plaintiff’s stomach.

       The Eighth Amendment prohibits “cruel and unusual punishments” and imposes a duty on

prison officials to take reasonable measures to guarantee an inmate’s safety and to ensure that the

inmate receives adequate medical care. Farmer v. Brennan, 511 U.S. 823, 832 (1994). Prison

officials violate the Constitution if they are deliberately indifferent to a prisoner’s serious medical

needs. Id. (citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)). To state a claim based on deficient

medical care, a plaintiff must demonstrate that he had an objectively serious medical condition and

that the defendants were subjectively aware of and consciously disregarded that condition. Id. at


                                                  4
837. A medical need is considered sufficiently serious if the inmate’s condition “has been

diagnosed by a physician as mandating treatment or . . . is so obvious that even a lay person would

perceive the need for a doctor’s attention.” Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011) (citation

omitted).

        Although the Eighth Amendment does not require that physicians or medical staff comply

with the treatment preferences of a prisoner, Ciarpaglini v. Saini, 352 F.3d 328 (7th Cir. 2003), the

Seventh Circuit has recognized that a delay in effective treatment may support a claim of deliberate

indifference. “A doctor’s choice of the ‘easier and less efficacious treatment’ for an objectively

serious medical condition can still amount to deliberate indifference for the purposes of the Eighth

Amendment. A significant delay in effective medical treatment also may support a claim of

deliberate indifference, especially where the result is prolonged and unnecessary pain.” Berry v.

Peterman, 604 F.3d 435, 441 (7th Cir. 2010). In this case, Plaintiff’s allegations against Marchant,

Dr. Kron, Nurse Practitioner Pierre, and Nurse Block are sufficient to state deliberate indifference

claims against them. Plaintiff may also proceed on his medical malpractice claims against these

defendants.

        Plaintiff alleges Warden Brian Foster was deliberately indifferent. He claims Warden Foster

knew about his situation because Plaintiff wrote to him about the matter and he failed to do

anything. These conclusory allegations are insufficient to state a deliberate indifference claim

against Foster. See Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009). In particular, Plaintiff does

not state what information he included in his correspondence or when he wrote to Warden Foster.

Accordingly, Plaintiff’s claim against Warden Brian Foster will be dismissed for failure to state a

claim for relief.


                                                  5
       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that Warden Brian Foster is DISMISSED as a defendant.

       IT IS FURTHER ORDERED that pursuant to an informal service agreement between the

Wisconsin Department of Justice and this court, copies of Plaintiff’s complaint and this order are

being electronically sent today to the Wisconsin Department of Justice for service on the state

defendants.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this court, the defendants shall file a responsive pleading

to the complaint within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If Plaintiff

is transferred to another institution, the transferring institution shall forward a copy of this order

along with Plaintiff’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the court

enters a scheduling order setting deadlines for discovery and dispositive motions.

                                                  6
       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, Plaintiff

shall submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the court. The Prisoner E-Filing Program is in effect at Columbia Correctional

Institution, Dodge Correctional Institution, Green Bay Correctional Institution, Oshkosh

Correctional Institution, Waupun Correctional Institution, and Wisconsin Secure Program Facility.

If Plaintiff is no longer incarcerated at a Prisoner E-Filing Program institution, he will be required

to submit all correspondence and legal material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal

rights of the parties. Therefore, failure to provide your correct address could result in dismissal of

your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 19th day of September, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court



                                                     7
